Title: To James Madison from James Monroe, 18 May 1793
From: Monroe, James
To: Madison, James


Dear SirAlbemarle May 18. 1793.
I have just returned home from an attendance on the courts at Fredbg & Richmond & promise myself repose at least for a short time. I called on Colo. Taylor from whom I enclose you a letter. I found he had been very busily employed upon some subjects of an interesting nature since he reached home. He has written near 60. (56. I believe) folio pages upon the subject of the bank and the funds in which I found many useful & judicious observations addressed in his humorous style concluding in the sentimt. that the bank shod. be demolished & proprietors of the latter excluded from the publick councils. His idea is that it be published in a pamphlet & abt. the commencement of the next session. I think it may be much curtailed & in some instances strengthen’d—he proposes to forward it to you as soon as transcribed for that purpose. It has been revised by Mr. Pendleton & approved. He says that altho’ the old gentn. was right in the outline of his politicks yet he had no idea of the extent to which things had been hurried, or of the turpitude which had obtained in the publick councils.
I saw Giles and Parker in Richmond. They were in spirits & inculcating doctrines to wh. that loyal city seemed a stranger. Mr Dawson I think their only associate in sentiment.
I have heard nothing from Phila. except a line from Mr. Beck[le]y, nor have I seen the piece left behind. I cod. wish Taylor had, or might yet be possessed, of a copy, before his escapes him, as it is precisely on the same subject & terminating in the same result—only his more copious & comprehensive. Mr. Beckley says he has sent a packet for you covering some of the copies for us both.
I found Mrs. M. & child well. We are preparing our lower office, plaistering &ca for our accomodation that the upper may be appropriated to our friends. In a few days we hope to have this accomplished. We hope soon for the pleasure of yr. company. We shall be quite in retirement, unvisited I believe by any one unless Mr. Jones shod. call on his return, so that we hope you will come up shortly.
Peter will bring the articles at yr. house; and likewise some [of?] Wilsons if arrived. Our best respects to the fam⟨il⟩y. Sincerely I am yr. friend & s⟨ervt.⟩
Jas. Monroe
